UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6482



JOSEPH R. REID, JR.,

                                              Plaintiff - Appellant,

          versus


FRANK MCGUIRT, Sheriff of Union County; SANDRA
ROWELL, a/k/a Sandra J. Dupre; STEPHEN
GOODWIN; PAT S. ROBINSON,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-602)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph R. Reid, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph R. Reid, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially on the reasoning of the district court.   See

Reid v. McGuirt, No. CA-03-602 (W.D.N.C. Jan. 7, 2004).    We deny

Reid’s motion for appointment of counsel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -